IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00148-CV

SHA, LLC D/B/A FIRSTCARE,
                                                            Appellant
v.

FIDELITY BENEFITS & INSURANCE
SERVICES, LLLP,
                                                            Appellee


                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2009-891-5


                           MEMORANDUM OPINION

      The parties have filed an “Agreed Motion to Remand,” which states that they

have reached a mediated resolution of all issues in this case and have since

implemented their agreement. The parties ask us to set aside the judgment entered in

this case without regard to the merits and remand the case to the trial court for further

proceedings consistent with the parties’ resolution. See TEX. R. APP. P. 42.1(a)(2)(B). The

parties further state that we may tax costs against the party incurring same.
        The agreed motion is granted.               Accordingly, we set aside the trial court’s

judgment without regard to the merits and remand the case to the trial court for further

proceedings in accordance with the parties’ agreement. Costs of this appeal are taxed

against the party incurring same.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; judgment set aside; cause remanded
Opinion delivered and filed August 15, 2013
[CV06]




SHA, LLC v. Fidelity Benefits & Ins. Servs., LLLP                                        Page 2